REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of: generating a user interface for display at a client device, the user interface comprising a non-binary gender input element; receiving a user input via the non-binary gender input element; determining, based on the user input, a non-binary gender query value; executing a search against a plurality of content items using at least the non-binary gender query value, the plurality of content items having respective non-binary gender values; using a neural network model, trained using item data with respective gender designations, to assign the respective non-binary gender values to the plurality of content items; determining one or more content items from the plurality of content items responsive to the search; and providing a reference to the one or more content items for display at the client device.
		
      Regarding claims 8 and 15
 	Claims 8 and 15 are each parallel in subject matter to the feature noted above with respect to claim 1 and are allowable for reasons similar to those provided for claim 1.  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625